Case: 10-50005 Document: 00511292825 Page: 1 Date Filed: 11/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 15, 2010
                                     No. 10-50005
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LILIANA MARIA LOPERA-BALVIN, also known as Liliana Lopera,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-2411-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Liliana Maria Lopera-Balvin was convicted of one count of illegal reentry
into the United States, and the district court sentenced her to serve 60 months
in prison and a three-year term of supervised release. In this appeal, she argues
that her within-guidelines sentence is unreasonable because it exaggerates the
severity of her offense and her criminal history. Additionally, she argues that
the sentence is unreasonable and should be vacated because the district court
failed to account for her personal characteristics, including her familial ties to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50005 Document: 00511292825 Page: 2 Date Filed: 11/15/2010

                                  No. 10-50005

this country and her reasons for reentering, when sentencing her and because
the sentence is greater than necessary to achieve the sentencing goals of 18
U.S.C. § 3553(a).
      We review the sentence imposed for an abuse of discretion. Gall v. United
States, 552 U.S. 38, 51 (2007). The district court carefully considered all of the
sentencing factors in § 3553 and Lopera-Balvin’s arguments for a below-
guidelines sentence. Lopera-Balvin’s arguments concerning the reasonableness
of her sentence amount to a disagreement with the district court’s weighing of
the § 3553 sentencing factors and the appropriateness of the within-guidelines
sentence imposed. Lopera-Balvin has not demonstrated that the district court
abused its discretion. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir.), cert. denied, 129 S. Ct. 624 (2008); United States v. Rodriguez, 523
F.3d 519, 526 (5th Cir. 2008). And she has failed to rebut the presumption of
reasonableness that attaches to her within-guidelines sentence. See United
States v. Campos-Maldonado, 531 F.3d 337, 388 (5th Cir. 2008). The judgment
of the district court is AFFIRMED.




                                        2